Dismissed and Memorandum Opinion filed October 15, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00565-CV

IN THE MARRIAGE OF NATHAN B. ALLEN AND REBECCA R. ALLEN



                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-FD-2148

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 1, 2019. The notice of appeal
was filed July 18, 2019. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs); Tex.
Gov’t Code Ann. § 51.207.

      On September 12, 2019, this court ordered appellant to pay the appellate filing
fee on or before September 27, 2019, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2